DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marrani et al. (WO 2015/169836), in view of Yamashita et al. (WO 2013/154112), wherein the machine English translation is used for citation.
Regarding claims 1, 3-8, and 18; Marrani et al. teaches a composition [0018] comprising an electroactive fluorinated copolymer comprising 28 mol% of TrFE (trifluoroethylene), 63 mol% VDF (vinylidene fluoride), and 9 mol% CTFE (chlorotrifiuoroethylene) [Table1; F-7], a liquid medium comprising one or more solvents selected from diesters of diamides, esteramides, and diamides [0018].  Marrani et al. teaches the composition [0039-0041] may further comprise additives, such as crosslinking agents, such as diethylene glycol di(meth)acrylate [0045], crosslinking initiators, such as 2-hydroxy-2-methyl-1-phenyl-1-propanone [0046-0048], and inorganic fillers [0041].	Marrani et al. teaches the composition (C) typically comprises from 0.2% to 30% by weight of at least one polymer (F) and from 70 to 99.8% by weight of a medium (L) (i.e. solvent) [0067].  Marrani et al. a teaches preferred solvent to comprise 70% by weight of RHODIALSOLV® IRIS and 30% by weight of cyclohexyl acetate (additive, rheology modifier; co-solvent) [0154].  In the instance the medium (L) is employed in an amount of 65% by weight, the medium (L) comprising 70% by weight of RHODIALSOLV® IRIS and 30% by weight of cyclohexyl acetate (additive/rheology modifier/co-solvent), the amount of the additive would be 19.5% by weight (as calculated by Examiner).
Marrani et al. teaches the amount of the initiator in the composition is 0.01% to 10% by weight (reads on the required radical) [0055].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Marrani et al. fails to explicitly teach wherein the fluoropolymer constitutes between 60% and 99.99% by weight.  Yamashita et al. teaches fluoropolymer compositions suitable for use in electronic devices [0126].  Yamashita et al. teaches a composition comprising a fluoropolymer, a crosslinking catalyst, and a crosslinking agent [0065], wherein the crosslinking agent is employed in an amount of preferably 1 to 20 parts by weight of the fluoropolymer (A) [0104].  Marrani et al. and Yamashita et al. are analogous art because they are both concerned with the same field of endeavor, namely fluoropolymer compositions suitable for use on electronic devices.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the crosslinking agent, as taught by Marrani et al., in an amount of 1 to 20 parts by weight of the fluoropolymer (A), as taught by Yamashita et al., and would have been motivated to do so in order to in order to achieve a desired crosslink density.  As such, in the instance the crosslinking agent is employed in an amount of 10 parts by weight base on 100 parts by weight of the fluoropolymer, the amount of the fluoropolymer of Marrani et al. would be 90% by weight (as calculated by Examiner) of the sum consisting of the weights of the fluoropolymer and the crosslinking agent (bifunctional acrylate).
Regarding claim 2; Marrani et al. teaches a terpolymer comprising 63 mol% of VDF and 28 mol% of TrFE [T1; F-7], which equates to a molar ratio of 69:31 (as calculated by Examiner).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767